Citation Nr: 1549228	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  06-15 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a claimed upper back/neck condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1987 to February 1988 and from October 1990 to May 1991.  She also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) including from 
May 1, 2003 to May 16, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The record reflects that, as of May 2014, the Veteran again resides in South Carolina.

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in
August 2007 and May 2009.  She failed to report to both hearings.  As such, and because she has not asked for a rescheduling of the hearing, her request is deemed to be withdrawn.

This claim has previously been remanded by the Board in August 2008 and September 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reports that her current upper back and neck conditions are the result of in-service injuries.  To substantiate her claim, she has identified two in-service injuries, in January 1988 and May 2003.  See December 2004 and October 2012 statements.  Service treatment records do in fact document accidents/injuries occurring on or around January 12, 1988 and May 12, 2003.  

The Veteran was afforded an April 2013 VA examination.  Unfortunately, wherein the report provided a detailed discussion of the 1988 injury, the examiner failed to discuss the Veteran's May 2003 noted in-service injury.  A sick slip from that incident noted swelling and the diagnosis of "possible pulled strain intercostal muscle."  There was also no discussion of an October 2006 Physical Profile that referenced her as having chronic neck and upper back pain.  This examination is thereby deemed inadequate for adjudication purposes and she must be afforded a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination, with a new examiner, regarding her claim for service connection for a cervical spine disorder.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.

Special attention is directed to her diagnoses of degenerative disc disease and degenerative joint disease of the cervical spine with radiculopathy in May 12, 2004.  See Charleston VAMC records.  As well as, Augusta VAMC treatment records denoting a diagnosis of degenerative joint disease as early as 2003.  See September  21, 2006 Augusta VAMC record.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any disability of the cervical spine. 

For each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that a cervical spine disorder had its onset in service or is otherwise etiologically related to her active service, to include falling in January 1988 and injury during physical training in May 2003. The examiner must discuss the clinical significance of both records, the October 2006 physical profile, and any other treatment records pertaining to the neck/cervical spine. 

If the examiner finds that the Veteran's current disabilities are less likely than not related to her symptoms and diagnoses in, and since service, the examiner should give a complete rationale.  

The rationale for each opinion expressed must be provided.  If the requested opinions cannot be made without resorting to mere speculation, the clinician must state this and specifically explain why this is so.  The claims file and a copy of this remand must be made available to and reviewed by the clinician in conjunction with rendering the requested opinions. 

2. Following the above requested development, readjudicate the Veteran's cervical spine claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

